1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   730 I STREET INVESTORS, LLC, a        No.   2:19-CV-00040-JAM-CKD
     California Limited Liability
12   Company,
13                Plaintiff,               ORDER DENYING MOTION TO
                                           DISMISS; ORDER COMPELLING
14        v.                               APPRAISAL AND STAYING ACTION
                                           PENDING APPRAISAL
15   EVANSTON INSURANCE COMPANY, an
     Illinois Corporation; and DOES
16   1-100, inclusive,
17                Defendants.
18

19       This case arises from a dispute over the amount of an

20   insurance payment owed to Plaintiff 730 I Street Investors

21   (“Investors” or “Plaintiff”) by Defendant Evanston Insurance

22   Company (“Evanston” or “Defendant”) for damage to a building

23   owned by Investors.   Investors and Evanston purportedly agreed

24   the amount of loss was $2,901,648.52, but disagreed as to the

25   value of the building.    Evanston’s valuation of the building

26   triggered the “coinsurance penalty” provision of the insurance

27   policy, meant for under-insured property.     Accordingly, Evanston

28   reduced its insurance payment to Investors to $1,552,154.79.
                                       1
1         Investors sued Evanston for breach of contract and insurance

2    bad faith for Evanston’s failure to pay the full loss amount; for

3    Evanston’s alleged exploitation of an inflated valuation to avoid

4    the payment; and for Evanston’s subsequent demand for an

5    appraisal.    Evanston moves to dismiss the complaint, or in the

6    alternative stay the action pending appraisal.        Mot., ECF No. 4.

7    Investors opposes the motion.        Opp’n, ECF No. 8.

8         For the reasons set forth below, this Court GRANTS IN PART

9    and DENIES IN PART Defendant’s motion.1

10

11          I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

12        This Court presumes the parties are familiar with the events

13   leading up to this motion, and will, therefore, not summarize

14   them here.

15

16                                  II.   OPINION

17        A.      Judicial Notice

18        Evanston asks this Court to take judicial notice of the at-

19   issue Insurance Policy and Evanston’s November 15, 2018 Demand

20   for Appraisal.     RJN, ECF No. 4-3.     These documents are not proper
21   subjects for judicial notice.        Fed. R. Evid. 201.   However,

22   Evanston’s arguments are actually grounded in the incorporation

23   by reference doctrine, not judicial notice.        See RJN.   Judicial

24   notice and incorporation by reference, which are distinct but

25   often conflated, both permit a court to consider materials

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 19, 2019.
                                      2
1    outside the pleadings when assessing the sufficiency of a

2    complaint on a motion under Rule 12(b)(6). See Khoja v. Orexigen

3    Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018); see also

4    Hsu v. Puma Biotechnology, Inc., 213 F. Supp. 3d 1275, 1280-82

5    (C.D. Cal. 2016).   Under the incorporation by reference doctrine,

6    this Court finds it appropriate to consider both the Insurance

7    Policy (ECF No. 4-4, Exhibit B, at 20-107) and the Demand for

8    Appraisal (ECF No. 4-4, Exhibit C, at 109-111) for purposes of

9    this Motion.   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).

10        Moreover, this Court rejects Investors’ argument that the

11   Demand for Appraisal is inadmissible and ineffective because the

12   parties had a White waiver in place.   RJN Opp’n, ECF No. 8-1.

13   In White, the California Supreme Court held that California’s

14   statutory litigation privilege does not bar the admission of

15   settlement offers made after the commencement of litigation if

16   introduced to establish a breach of the covenant of good faith

17   and fair dealing, rather than to establish underlying liability.

18   White v. W. Title Ins. Co., 40 Cal. 3d 870, 888 (Cal. 1985).       But

19   the Demand for Appraisal was not a settlement offer; it was a

20   contractually bargained-for demand for an appraisal process given
21   the parties’ differing valuations of the building.    The Court’s

22   decision here does not foreclose the later admissibility of the

23   Demand for Appraisal to demonstrate Evanston’s alleged bad faith.

24        B.   Appraisal as Condition Precedent to Suit

25        Evanston argues the action should be dismissed because

26   Investors failed to comply with the Appraisal Provision of the
27   Insurance Policy, a condition precedent to suit.     Indeed, the

28   Insurance Policy prohibits suit against Evanston unless there has
                                      3
1    been full compliance with the policy’s Commercial Property

2    Coverage Part, which includes the Appraisal Provision.          Insurance

3    Policy at 88 (“No one may bring a legal action against us under

4    this coverage Part unless . . . There has been full compliance

5    with all of the terms of this Coverage Part . . .”).          On November

6    15, 2018, Evanston served Investors with a “written demand for an

7    appraisal of the value of the property and amount of loss.”

8    Demand for Appraisal at 110; Compl. ¶ 24.         The appraisal process,

9    once triggered, is mandatory.     Insurance Policy at 80 (“In this

10   event, each party will . . .”) (emphasis added).          Despite

11   Evanston’s purported demand, Investors has not engaged in the

12   appraisal process described in the Insurance Policy.

13       The Insurance Policy contains the following Appraisal

14   Provision: “If we and you disagree on the value of the property

15   or the amount of loss, either may make written demand for an

16   appraisal of the loss.    In this event, each party will select a

17   competent and impartial appraiser.         The two appraisers will

18   select an umpire.    If they cannot agree, either may request that

19   selection be made by a judge of a court having jurisdiction.            The

20   appraisers will state separately the value of the property and
21   amount of loss.     If they fail to agree, they will submit their

22   differences to the umpire.    A decision agreed to by any two will

23   be binding.”   Insurance Policy at 80.        The Insurance Policy

24   covers the “Building” at 730 I Street in Sacramento, CA up to a

25   limit of $3,000,000.     Id. at 66.       The Policy further provides

26   that “[Evanston] will determine the value of the Covered Property
27   in the event of loss or damage as follows . . . At actual cash

28   value as of the time of loss or damage . . .”         Id. at 82.
                                           4
1        As a preliminary matter, this Court agrees with Investors

2    that Evanston has no statutory right to appraisal under

3    California Insurance Code section 2071 because that code section,

4    on its face, relates to fire insurance.      Cal. Ins. Code § 2071.

5    Any right to appraisal raised by Evanston must be grounded in the

6    Appraisal Provision of the Insurance Policy.

7        Investors argues that Evanston misuses the Appraisal

8    Provision by seeking to apply it to a dispute over the

9    coinsurance penalty (to which it would not apply) and for an

10   appraisal of the value of the property, rather than the

11   bargained-for “appraisal of loss.”      This Court agrees that

12   Evanston cannot shoehorn a disagreement over the coinsurance

13   penalty into being a disagreement over “the amount of loss.”

14   Indeed, Evanston allegedly agreed the amount of loss was

15   $2,901,648.52.    Compl. ¶ 15.

16       Nevertheless, the Appraisal Provision still applies.         The

17   true disagreement between Evanston and Investors is the value of

18   the building (the “Covered Property”): Evanston values the

19   building at $10.124 million (Id. ¶ 18) and Investors believes

20   either the building’s value cannot be parsed apart from the land
21   or its implied value is less than $1 million (Id. ¶ 22).         This

22   disagreement, over “the value of the property,” falls within the

23   scope of the Appraisal Provision.

24       While insurance policies have special features, they are

25   still contracts subject to the fundamental rules of contractual

26   interpretation.   See, e.g., Waller v. Truck Ins. Exch., Inc., 11
27   Cal. 4th 1, 18 (Cal. 1995).      The Appraisal Provision provides

28   that if the parties “disagree on the value of the property or the
                                         5
1    amount of loss, either may make written demand for an appraisal

2    of the loss.”     Insurance Policy at 80.

3        Investors urge a reading of the Appraisal Provision such

4    that the demand for an “appraisal of the loss” can only result in

5    an appraisal of “the amount of loss,” which in this case was

6    undisputed.     But that reading fails to give full meaning to the

7    Appraisal Provision and would render portions superfluous.

8    Specifically, under Investors’ reading, even if the parties

9    agreed on “the amount of loss” but disagreed on “the value of the

10   property” (as is the case here), one party could still request an

11   appraisal to determe the undisputed “amount of loss” but not the

12   disputed “value of the property.”      Such a reading is untenable.

13       Instead, the better reading, which this Court adopts, is

14   that “the loss” (determined by the appraisal) incorporates both

15   “the amount of loss” and “the value of the property.”     Indeed,

16   the appraisal process provides that, in determining “the loss,”

17   the appointed appraisers “will state separately the value of the

18   property and amount of loss.”     As such, giving full reading to

19   the provision, a disagreement about the value of the property (as

20   exists here) permits a party to demand an appraisal (as Evanston
21   did here), and such an appraisal will yield both “the value of

22   the property” and “the amount of loss” (together, “the loss”).

23       Thus, this Court finds the Appraisal Provision applies to

24   the dispute at issue and has been triggered.     The plain meaning

25   of the Insurance Policy indicates that compliance with the

26   appraisal provision is a condition precedent to filing any
27   action.   As such, the Insurance Policy bars Investors’ suit until

28   it has complied with the Appraisal Provision.
                                        6
1         Nevertheless, as discussed below, a stay of this litigation

2    is the better course to follow than dismissal under the

3    circumstances.

4         C.   Stay of the Action

5         “A trial court may, with propriety, find it is efficient for

6    its own docket and the fairest course for the parties to enter a

7    stay of an action before it, pending resolution of independent

8    proceedings which bear upon the case.   This rule applies whether

9    the separate proceedings are judicial, administrative, or

10   arbitral in character, and does not require that the issues in

11   such proceedings are necessarily controlling of the action before

12   the court.”   Leyva v. Certified Grocers of California, Ltd., 593

13   F.2d 857, 863–64 (9th Cir. 1979).    “However, while it is the

14   prerogative of the district court to manage its workload, case

15   management standing alone is not necessarily a sufficient ground

16   to stay proceedings.”   Dependable Highway Exp., Inc. v.

17   Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).    For

18   example, “if there is even a fair possibility that the stay . . .

19   will work damage to some one else,” the stay may be inappropriate

20   absent a showing by the moving party of “hardship or inequity.”
21   Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).   Moreover, “[a]

22   stay should not be granted unless it appears likely the other

23   proceedings will be concluded within a reasonable time in

24   relation to the urgency of the claims presented to the court.”

25   Leyva, 593 F.2d at 864.

26        This Court finds a stay pending completion of the appraisal
27   process described in the Insurance Policy is appropriate here.

28   This stay will not damage or create hardship for either party.
                                      7
1    The bargained-for appraisal process will provide a set value of

2    the building, and thereby give the parties clarity on the

3    applicability of the coinsurance provision and additional

4    payments, if any, owed by Evanston to Investors.     On the other

5    hand, Investors may suffer inequity if the action is dismissed,

6    rather than stayed.    The Insurance Policy has a two-year statute

7    of limitations on the commencement of legal action related to its

8    coverage.   Insurance Policy at 87.   The loss at issue allegedly

9    occurred on July 6, 2017.    Compl. ¶ 1.   Thus, if the appraisal

10   process went beyond July 6, 2019, Investors might not be able to

11   bring suit.

12         This Court will not, however, allow the stay to continue

13   indefinitely.   An appraisal provision in an insurance policy

14   constitutes an agreement for contractual arbitration, and a court

15   has the power to compel such arbitration.    See, e.g., Lambert v.

16   Carneghi, 158 Cal. App. 4th 1120, 1129 (Cal. Ct. App. 2008); see

17   also Garner v. State Farm Mut. Auto. Ins. Co., Case No. 4:08-cv-

18   01365-CW, 2008 WL 2620900, at *3, n.3 (N.D. Cal. June 30, 2008).

19   Thus, while this Court is confident the parties will cooperate

20   and effectuate the terms of the Appraisal Provision within a
21   reasonable time, this Court nevertheless compels the parties to

22   undergo the appraisal process described in the Insurance Policy

23   as instructed in its Order below.

24        Additionally, this Court rejects Investors’ argument that

25   its request for a declaration of the parties’ rights under the

26   Insurance Policy, in particular the coinsurance provision, should
27   proceed.    The declaratory relief requested does not implicate a

28   question of statutory construction at the heart of the case;
                                       8
1    rather, the appraisal will clarify the parties’ obligations under

2    the Insurance Policy.   See Pivonka v. Allstate Ins. Co., Case No.

3    2:11-cv-1759-GEB-CKD, 2011 WL 6153611, at *4 (E.D. Cal. Dec. 12,

4    2011)

5        Finally, in reaching its decision here, the Court has

6    considered Investors’ argument that Evanston allegedly

7    manufactured this false dispute over the building’s value, using

8    an inflated appraisal, to avoid paying the policy benefits it

9    owes based on the loss amount to which it had agreed.    But this

10   Court cannot resolve these issues until the parties follow proper

11   procedures under the Insurance Policy, namely compliance with the

12   appraisal process.

13       Thus, this Court compels the parties to undergo the

14   appraisal process described in the Insurance Policy and stays

15   this action until the completion of that process.

16

17

18

19                            III.   ORDER

20       For the reasons set forth above, this Court GRANTS
21   Defendant’s request to compel appraisal and stay the action and

22   DENIES Defendant’s motion to dismiss the complaint.     ECF No. 4.

23       Accordingly, this Court ORDERS that, within sixty days of

24   this Order, the parties jointly file a statement with this Court

25   setting forth (1) the date upon which the parties completed the

26   appraisal process; and (2) the resulting calculation of the value
27   of the building and the amount of the loss.   The parties are to

28   execute the appraisal process in accordance with the Insurance
                                      9
1    Policy’s Appraisal Provision.

2        This action is STAYED until further order of this Court.

3

4

5        IT IS SO ORDERED.

6    Dated: April 24, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
